Appeal and cross appeal from a judgment (denominated order and judgment) of the Supreme Court, Onondaga County (William R. Roy, J), entered April 5, 2004 in a proceeding pursuant to CPLR article 78. The judgment dismissed the amended petition.
It is hereby ordered that said cross appeal be and the same hereby is unanimously dismissed (see Town of Massena v Niagara Mohawk Power Corp., 45 NY2d 482, 488 [1978]; Matter of Brown v Starkweather, 197 AD2d 840, 841 [1993], lv denied 82 NY2d 653 [1993]; see also CPLR 5511) and the judgment is affirmed without costs. Present—Green, J.P., Scudder, Kehoe, Smith and Hayes, JJ.